FUEL CELL PLATE, CORRESPONDING CELL AND STACK
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “LN” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Figure 7 objected to under 37 CFR 1.83(a) because it fails to define the y-axis as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  “Membrane Electrode Assembly” need not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discloses the plate has a total length, LN, of ribs per cm2 of active surface area of the plate that is intended to face the active surface of the Membrane Electrode Assembly that is equal to a number of channels on the plate plus one and multiplied by LCA; a product P of LN times TO is between 4.7 and 10.
The concept of how P is calculated and directly proportional to LN is extremely unclear. Paragraph 0061, table 1, and figure 7 of the published specification disclose the values for P, however, the process for determining P makes very little sense. Paragraph 0061 discloses the limitation in question in claim 1 as an equation: P(cm-1)=(LN x TO)= [(number of parallel channels +1) x LCA/S] x TO. First, the specifications give no exact surface area, S, measurement which is absolutely needed and imperative to know. Paragraph 0045 gives the very broad range of 5-1200 2. Such a parameter makes a very big contribution to power density which is what the Applicant is trying to improve. Second, by using this equation and also the definition claimed in the claim, there is a massive discrepancy in Table 1. 
For example, Specimen 1: if one is going to check the value of P.
If S=5cm2,  P(cm-1)=(LN x TO)= [(number of parallel channels +1) x LCA/S] x TO=(LN x TO)=[(60+1) x (40.6cm/5cm2)] x 71.88=35,603 cm-1. If S=1200cm2, [(60+1) x (40.6cm/1200 cm2)] x 71.88=148.34 cm-1. These values do not come anywhere near the value in Table 1 which is 6.8.
TO is a percentage value so if we divide these two values for 5 and 1200 cm2 by 100 then P is 356.03 and 1.48 respectively. 
There is no clear explanation in the specifications for how this value is calculated. There is no clear explanation for how LN is calculated either. Paragraph 0066 of the published specification provides an incredibly obfuscated explanation. Where do the values that the Applicant use even come from? Finally, the way the claim defines TO in terms of a percentage value does not make sense when trying to calculate P. As such, the Examiner is treating the value of TO as a non-percentage when calculating a P value. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13, 17, 19, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owejan et al. (International J. of Hydrogen, 34, (2009), 3436-3444).
Regarding claims 12 and 17, Owejan et al. teach a fuel cell stack plate for a proton exchange membrane (“PEM”) fuel cell (Abstract), comprising a face intended to convey an oxidant gas or fuel gas toward an active surface of a membrane electrode assembly (Fig. 1 discloses hydrogen and oxygen gas flows toward a membrane electrode assembly.), said face comprising projecting ribs delimiting a determined number of channels intended for circulation of gas (Fig. 3 discloses projecting ribs and channels. Section 2.3 discloses there are 22 cathode channels.), the channels having a determined length (LCA) (Section 2.3 discloses 18.3 cm.) and a determined width (E), the ribs having a determined width (LA) (Section 2.1 discloses 0.7 and 0.5, respectively.), wherein:
the plate has a degree of openness, TO equal to 100(E/ E+LA) (Section 2.1 discloses 0.7 and 0.5 mm for channel and rib width respectively, so 0.7/(0.7 + 0.5) x 100=58.3%.); the plate has a total length, LN, of ribs per cm2 of active surface area of the plate that is intended to face the active surface of the Membrane Electrode Assembly that is equal to a number of channels on the plate plus one and multiplied by LCA; and a product P of LN times TO is between 4.7 and 10 (Section 2.3 discloses 22 cathode channels, a channel length of 18.3 cm, a surface area of 50 cm2, a2nd a TO of 58.3% so P=23 x 18.3cm/50cm2 x 0.583= 4.91 cm-1.).
Regarding claim 13, Owejan et al. teach the plate of claim 12, wherein, on a plane that is perpendicular to a plane of the plate and also perpendicular to an axis of circulation of the channels, the ribs form right-angled crenellations (Fig. 3).
Regarding claims 19, 20, 22, and 23, Owejan et al. teach the plate of claim 12, wherein the plate is at least partly made of an electrically conducting material which has been pressed and/or molded and/or mechanically or chemically machined and/or embossed, wherein the electrically conducting material is a metallic material or metal alloy, wherein the plate is at least partly made of composite material that has been molded and/or machined, and wherein the composite material is a carbon/polymer composite (Section 2.2 discloses molded carbon composite and stamped steel plates.).
Regarding claim 24, Owejan et al. teach a cell of a fuel cell stack, comprising two of the plates of claim 12 sandwiching a membrane electrode assembly (Fig. 1).
Regarding claim 25, Owejan et al. teach a fuel cell stack, comprising a stack of the cells of claim 24 (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Owejan et al. (International J. of Hydrogen, 34, (2009), 3436-3444) as applied to claim 12 above, and further in view of Gibb (US 2002/0064702 A1).
Regarding claims 14-15, Owejan et al. teach the fuel cell stack plate of claim 12. However, they do not teach wherein, on a plane that is perpendicular to a plane of the plate and also perpendicular to an axis of circulation of the channels, tops of the ribs are curved and convex,or wherein junctions between lower ends of the ribs and a surface of the plate, that delimits bottoms of the channels, form sharp corners and/or progressive curves .
Gibb et al. teach a fuel cell stack plate with channels (Abstract) wherein, on a plane that is perpendicular to a plane of the plate and also perpendicular to an axis of circulation of the (Fig. 2B), or wherein junctions between lower ends of the ribs and a surface of the plate, that delimits bottoms of the channels, form sharp corners and/or progressive curves (Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Owejan with Gibb in order to provide good thermal and electrical contact between the flow field plate and the MEA.
Regarding claim 16, Owejan et al. teach the fuel cell stack plate of claim 12. However, they do not teach wherein on a plane perpendicular to a plane of the plate that is also perpendicular to an axis of circulation of the channel delimited by an associated two of the ribs, E is between 0.19 and 0.49 mm.
Gibb et al. teach at least one of the plurality of channels has an open width less than about 0.75mm.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Owejan with Gibb in order to avoid a significant pressure drop.
Regarding claim 18, Owejan et al. teach the fuel cell stack plate of claim 12. However, they do not teach wherein the LCA is between 50 and 1000 mm. 
Gibb et al. teach a channel length of 600 mm (See Example 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Owejan with Gibb in order to improve power density.
Regarding claim 21, Owejan et al. teach the fuel cell stack plate of claim 12. However, they do not teach wherein the plate is at least partially made of expanded graphite.
Gibb et al. teach the plates can be made of expanded graphite (Paragraph 0109)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Owejan with Gibb in order to be impervious to typical fuel cell reactants and coolants and fluidly isolate the fuel, oxidant, and coolant fluid streams from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729